Filed 7/28/16 P. v. Morton CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267114
                                                                          (Super. Ct. No. 2013038823)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ROBERT MARSHALL MORTON,

     Defendant and Appellant.




                   Robert Marshall Morton appeals the trial court's order revoking his
postrelease community supervision (PRCS) and ordering him to serve 70 days in county
jail. Appellant contends that his due process rights were violated because he was not
provided a Morrissey-compliant probable cause hearing. (Morrissey v. Brewer (1972)
408 U.S. 471 (Morrissey).) We affirm.
                                FACTS AND PROCEDURAL HISTORY
                   In June 2014, appellant was convicted by guilty plea of possession of
ammunition by a felon (Pen. Code, § 30305, subd. (a)(1) and admitted a prior conviction
allegation (id., § 1170, subd. (h)(3)). He was sentenced to two years in state prison. In
April 2015, he was released on PRCS.
              On July 24, 2015,1 appellant was arrested in Plumas County for violating
the terms of his PRCS and was subsequently transported to Ventura County. On
August 3, the Ventura County Probation Agency held an administrative probable cause
hearing. Senior Deputy Probation Officer Jennifer Souza conducted the hearing and
informed appellant of the allegations against him, which he denied. Officer Souza also
interviewed appellant and informed him of his rights to counsel and a revocation hearing.
Appellant declined to waive his right to a revocation hearing. At the conclusion of the
hearing, the officer found probable cause and recommended that appellant serve 90 days
in jail with 21 days credit. Appellant declined to accept the recommended disposition.
              On August 6, the Probation Agency filed a petition to revoke appellant's
PRCS and set the hearing for August 13. When the matter was called for hearing,
appellant moved to dismiss the petition on due process grounds. The court denied the
motion and set the matter for a readiness conference on August 24, and a contested
revocation hearing on August 31. At the readiness conference, appellant submitted on
the allegations of the petition without presenting any evidence on his behalf. The court
found appellant in violation of his PRCS and ordered him to serve 70 days in county jail
with credit for time served.
                                      DISCUSSION
              Appellant contends that his PRCS was revoked in violation of his due
process rights. He asserts that he did not receive a Morrissey-compliant administrative
probable cause hearing because Souza was not a "neutral uninvolved entity qualified to
provide a fair probable cause finding." He also claims he was entitled to have an
arraignment within 10 days of his arrest and a probable cause hearing before the court
within 15 days of arrest, as contemplated in Williams v. Superior Court (2014) 230
Cal. App. 4th 636. He contends that these errors require us to reverse the revocation of his
PRCS and remand for further proceedings that comply with due process. We conclude
that the PRCS revocation procedures challenged here are consistent with constitutional,

       1 All further date references are to the year 2015.
                                              2
statutory, and decisional law. The procedures do not violate concepts of equal protection
or due process. (People v. Gutierrez (2016) 245 Cal. App. 4th 393, reviewed denied
June 8, 2016 (Gutierrez); People v. Byron (2016) 246 Cal. App. 4th 1009 (Byron)).
              Appellant also contends that counsel should have been appointed to
represent him at the administrate probable cause hearing and that Souza improperly
sought to obtain waivers of his rights to counsel and a revocation hearing before
the revocation petition was filed. Even if appellant could demonstrate that these
assertions have merit, he would not be entitled to the relief he seeks. The denial of a
Morrissey-compliant probable cause hearing does not warrant reversal unless it results in
prejudice at the revocation hearing. (Gutierrez, supra, 245 Cal.App.4th at p. 403; Byron,
supra, 246 Cal.App.4th at p. 1017.) Appellant makes no showing that any of the alleged
defects in the proceedings prejudiced him or affected the outcome of the PRCS
revocation hearing. He submitted on the allegations of the revocation petition and has
served his custodial sanction. "'[T]here is nothing for us to remedy, even if we were
disposed to do so.' [Citation.]" (Byron, supra, 246 Cal.App.4th at p. 1017; see also
Gutierrez, supra, 245 Cal.App.4th at p. 399 [defendant submitted on PRCS revocation
petition without contesting probable cause determination].)
              The judgment (order revoking PRCS) is affirmed.
              NOT TO BE PUBLISHED.



                                          PERREN, J.


We concur:


              YEGAN, Acting P. J.



              TANGEMAN, J.

                                             3
                               Donald D. Coleman, Judge

                           Superior Court County of Ventura
                          ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Connie H. Kan, Deputy Attorney
General, for Plaintiff and Respondent.